Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 1 of 16




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:18-cv-02118-MSK-KLM

   KACEM M. ANDALIB,

            Plaintiff,

   v.

   JBS USA, LLC, d/b/a JBS SWIFT & COMPANY;
   RIGO MENDIOLA, in his individual and official capacities; and
   ANTHONY RICKOFF, in his individual and official capacities,

            Defendants.


     MOTION FOR ATTORNEYS’ FEES PURSUANT TO THE COURT’S APRIL 3, 2019,
                       AND JULY 10, 2019, ORDERS


            Defendants JBS USA, LLC n/k/a JBS USA Food Company d/b/a JBS Swift & Company

   (“JBS”), Rigo Mendiola, and Anthony Rickoff (collectively “Defendants”), by and through their

   undersigned counsel, hereby move for recovery of $24,555.00, the reasonable attorneys’ fees this

   Court has already Ordered Defendant is entitled to under Fed. R. Civ. P. 37. Defendant also

   seeks recovery of $8,180.00 in fees and costs attributable to the search of Mr. Andalib’s personal

   email account for stolen property, as contemplated in the Court’s April 3, 2019 Order.

                       I.   Certificate of Conferral Pursuant to D.C.COLO.LCivR 7.1

            Counsel for Defendants conferred with counsel for Plaintiff concerning the attorneys’

   fees and costs Defendants intended to seek in the present motion. Counsel for Plaintiff indicated

   that Plaintiff opposes an award of any fees or costs to Defendants.




   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 2 of 16




                       II.   Background

            Kacem Andalib (“Plaintiff” or “Andalib”), by and through his legal counsel Eudoxie

   (Dunia) Dickey, filed the present lawsuit on August 21, 2018, seeking to bring five claims

   against Defendants in federal court. [Doc. 2]. Initial disclosures were exchanged by the parties

   in December 2018 and a scheduling conference was held by the Court on December 18, 2018. A

   Scheduling Order was entered by the Court that same day. [Doc. 25]. Under the Court’s Order,

   the discovery cut-off was set at July 26, 2019, and the parties were ordered to serve any written

   discovery requests at least 45 days before that deadline, June 11, 2019. Id. On the same day as

   the Scheduling Conference, Defendants served their First Set of Interrogatories and Requests for

   Production of Documents to Plaintiff. Ex. A. Responses to these requests were due on January

   17, 2019. Instead of responding, on the day those responses were due, Ms. Dickey requested a

   “two week extension, through January 31st” on behalf of the Plaintiff, which Defendants did not

   object to. Ex. B. On July 31, 2019, again on the day that the responses were due, Ms. Dickey

   requested a second extension for “an additional week.” Id. Defendants did not “oppose an

   additional 1-week extension” but reminded Ms. Dickey of her obligation to file a motion with the

   Court, since the parties had already stipulated to one extension. Id. On February 4, 2019,

   Plaintiff, through his counsel, filed Plaintiff’s Unopposed Motion for Extension to File Response

   to Defendants’ First Set of Discovery Requests. [Doc. 30]; accord Ex. C. In that Motion,

   Plaintiff, through his counsel, expressly acknowledged that his discovery responses were now

   due on “February 7, 2019.” [Doc. 30]. On February 7, 2019, Defendants received nothing from

   Plaintiff or his counsel. Thus, on February 8, 2019, counsel for Defendants were forced to email

   Ms. Dickey and request the missing discovery responses. Ex. D. In that email, counsel for


                                                  2
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 3 of 16




   Defendants specifically requested that Plaintiff, at a minimum, “send the signed releases

   immediately so that we may proceed to collect relevant third party records without further

   delay.” Id. At that time, Defendants also attempted to schedule Mr. Andalib’s deposition in

   March 2019. Id. Late in the evening of Friday, February 8, 2019, Ms. Dickey sent incomplete

   discovery responses and informed counsel for the Defendants that “an additional Supplemental

   Response will be provided next week.” Id. Plaintiff did not provide any of the requested

   releases at that time and did not provide any information concerning Plaintiff’s availability for

   his deposition. Id.

            On Tuesday, February 12, 2019, 26 days after the responses were originally due and in

   response to a specific request by Defendants’ counsel, Ms. Dickey indicated that the missing

   materials from Plaintiff’s discovery responses would be provided “by Monday, February 25th.”

   Ex. E. On February 25, 2019, Defendants received nothing from Plaintiff or his counsel. Thus,

   on February 27, 2019, Defendants sent a conferral letter in accordance with Fed. R. Civ. P.

   26(g), Fed. R. Civ. P. 37, D.C.COLO.LCivR 7.1(a) and the Court’s Requirements of Practice

   Before Magistrate Judge Mix. Ex. E. On March 1, 2019, 43 days after they were originally due,

   Ms. Dickey provided Plaintiff’s First Supplemental Responses to Defendants’ First Written

   Discovery Requests. Ex. F. None of the third party releases were included, nor was any

   information concerning Mr. Andalib’s availability for his deposition provided. Id. Thus, on

   March 5, 2019, Defendants were forced to incur the cost of having their counsel send a second

   formal conferral letter regarding Plaintiff’s dilatory discovery conduct and copious deficiencies

   in the discovery responses that Plaintiff haUd sent. Ex. G. In this letter, Defendants requested

   “complete and substantiated responses, not just boilerplate objections, to all of the discovery


                                                  3
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 4 of 16




   [requests] JBS has served to date before the close of business on this Thursday March 7, 2019”

   so that the Defendants would not be “forced to take these matters to the Court.” Id. Defendants

   were also forced to incur the cost of serving third party subpoenas in an effort to obtain the third

   party records relevant to this matter, as Mr. Andalib had again failed to provide the releases

   requested back in December of 2018. Ex. H.

            On March 15, 2019, Plaintiff provided his Second Supplemental Discovery Responses.

   Ex. I. However, these responses failed to address the majority of the issues raised in the several

   conferral emails and letters Defendants had sent or provide any information concerning Mr.

   Andalib’s availability for his deposition. Id. Thus, on March 20, 2019, Defendants attempted to

   schedule Mr. Andalib’s deposition for May 30, 2019, hoping that this would give the parties

   enough time before the deposition to fully resolve the outstanding discovery issues. Ex. J. In

   response, Ms. Dickey proposed that Mr. Andalib’s deposition be scheduled “in the second half of

   June.” Id. On March 21, 2019, counsel for Defendants requested that Ms. Dickey “give us a few

   dates where you and your client are available in May.” Id. In response, on March 27, 2019, Ms.

   Dickey for the first time informed counsel for Defendants that Plaintiff “will be out of the

   country in May through the first half of June.” Id. On April 8, 2019, counsel for Defendants

   reiterated its request that they “depose Mr. Andalib before he leaves the country.” Id. Instead,

   on April 11, 2019, Ms. Dickey informed counsel for Defendants that Mr. Andalib had

   “solidified” his plans to leave the country in the middle of discovery and that his “exact travel

   dates” would be “from May 2nd/3rd to mid-June 2019.” Ex. K. Thus, counsel for Defendants

   proposed that Mr. Andalib’s deposition be held just before Mr. Andalib left the country, a

   request which was again rejected by Plaintiff and his counsel. Id. On April 22, 2019, 74 days


                                                    4
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 5 of 16




   after Defendants had requested Mr. Andalib’s availability for a March 2019 deposition, Mr.

   Andalib agreed to make himself available for his deposition on June 18, 2019, just 39 days

   before discovery was scheduled to close. Id.

            Instead of using this delay to resolve the outstanding written discovery issues, as

   requested by Defendants, Plaintiff and his counsel essentially disappeared and (with limited

   exception) failed to respond to any of Defendants’ communication regarding this case. On June

   13, 2019, just five days before Mr. Andalib’s deposition was schedule to take place, after counsel

   for Defendants had sent six separate emails to Plaintiff’s counsel over the span of 49 days with

   no response from Plaintiff, Defendants were forced to send another conferral letter to Ms. Dickey

   concerning the issues previously raised, but never addressed. Ex. L. Ms. Dickey did not respond

   to that letter before she showed up for her client’s deposition on June 18, 2019. Thus, on June

   18, 2019, while Ms. Dickey and Mr. Andalib were physically present at Sherman & Howard’s

   office, counsel for Defendants attempted to resolve as many of the outstanding discovery issues

   as possible and, ultimately, requested Ms. Dickey’s availability for a call to the Court concerning

   all of the remaining outstanding materials. The parties originally agreed to call the Court the

   morning of Friday, June 21, 2019, but due to an unexpected conflict, counsel for Defendants was

   forced to reschedule. Ex. M. At that time, counsel for Defendants “strongly encourage[d Ms.

   Dickey] to take this additional time to provide the outstanding materials . . . so a call becomes

   unnecessary.” Id. Although the call was rescheduled, no substantive response regarding the

   missing materials was provided. Id. Instead, counsel for Defendants was required to spend the

   time necessary to compile the discovery dispute chart and relevant accompanying materials to

   submit to the Court, which were submitted on June 25, 2019. Ex. N. A hearing was then


                                                   5
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 6 of 16




   scheduled for July 10, 2019. [Doc. 42]. No substantive correspondence was received from

   Plaintiff or his counsel before that hearing regarding the issues to be addressed therein, all of

   which were explicitly outlined (again) for Plaintiff in the correspondence to the Court.

            On July 10, 2019, counsel for the Defendants summarized the information concerning

   Plaintiff’s discovery conduct for the Court again and counsel for Plaintiff was given an

   opportunity to respond. In response, Ms. Dickey stated “we don’t dispute anything that defense

   counsel has said and, you know, we realize that these delays in providing various items, you

   know, have been dilatory.” 07.10.19 Hr. Tr. 12:8-12. Thus, counsel for Defendants made an

   oral motion for attorneys’ fees and costs pursuant to Fed. R. Civ. P. 37, which was granted by the

   Court on the record that day.

            Contained within the limited materials that Defendants received from Plaintiff on March

   1, 2019, were four separate electronic message chains from Mr. Andalib’s JBS e-mail account

   which Mr. Andalib had improperly forwarded to his personal e-mail account during his

   employment at JBS. In light of this, on March 5, 2019, Defendants sent a letter to Plaintiff and

   his counsel requesting “to obtain a forensic copy of any and all personal email accounts Mr.

   Andalib used during his time as a JBS employee.” Ex. O. In response, on March 8, 2019, Ms.

   Dickey represented on behalf of her client that “Mr. Andalib has already provided every single

   email, text message or other document in his possession that in any way relates to JBS. . .” Ex.

   P. Although the parties attempted to resolve this issue themselves, it was agreed that Court

   assistance was required. Id. On March 18, 2019, while conferring regarding scheduling a

   hearing before the Court, Ms. Dickey again represented that “Mr. Andalib has already provided

   each and every single email, text or other document in his possession with [sic], relating or


                                                    6
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 7 of 16




   concerning to JBS in response to Defendants’ First Set of Interrogatories and Requests for

   Production.” Id. (emphasis in original).1

            The parties called chambers on March 19, 2019, and a hearing on this matter was

   schedule for April 3, 2019. [Doc. 32]. At that hearing, counsel for Defendants requested a

   forensic review of Mr. Andalib’s personal email account, explaining that “every time he goes

   back to his email account [Mr. Andalib] finds something else that should not be in there that is

   the property of JBS that he then forwards on to his counsel.” 04.03.19 Hr. Tr. 8:22-25. In

   response, and in an effort to avoid this forensic review, Ms. Dickey specifically represented to

   the Court that “Plaintiff has already disclosed to Defendants every single email, every single

   communication, or other document in his possession, that either was forwarded from his JBS

   email account, is a communication with a current or former JBS employee, or in any way relates

   to JBS, either from during the time of his employment, and even following his employment.”

   04.03.19 Hr. Tr. 15:9-15. The Court granted Defendants’ request to search Mr. Andalib’s email,

   though it expressly held that “it’s going to have to be done fairly quickly.” Id. at 26:7-8.

   Specifically, the Court ordered that “this forensic endeavor must be accomplished within four

   weeks.” Id. at 27:19-22. The Court also held that although the “Defendant would bear the full

   cost of that examination initially, until such time as the results are achieved,” if those results

   showed “that the Plaintiff forwarded to himself [emails] from his work email and has not

   previously disclosed [those emails]” then the “cost of the forensic examination should be shifted

   to the Plaintiff because of his deception.” Id. at 25:5-12. The same day as the hearing, the Court


   1
     This statement was also proven false during Mr. Andalib’s deposition, in which multiple
   relevant and responsive documents, including (but not limited to) specifically text messages,
   were identified by Mr. Andalib as being in existence but not having been provided.

                                                   7
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 8 of 16




   issued an Order memorializing it ruling and specifically instructing that the independent forensic

   examiner retained by Defendants must “view and retrieve emails from Plaintiff’s work account

   to his personal email account and provide copies of those emails to both counsel no later than

   May 1, 2019.” [Doc. 33 (emphasis in original)].

            Defendants worked diligently to retain an independent third party forensic analyst,

   Forensic Pursuit, to pull these emails within the allotted time. However, after the hearing before

   the Court and after Forensic Pursuit had been retained, Mr. Andalib’s counsel for the first time

   raised concerns that a search for all emails forwarded from JBS’s systems to Mr. Andlaib’s

   personal email might also pull emails containing attorney-client communication between Mr.

   Andalib and his legal counsel. She “raised” these concerns by directly contacting Forensic

   Pursuit and instructing them to provide all of the emails pulled from Mr. Andalib’s account

   directly to her and not to counsel for the Defendants, despite the Court’s clear order that the

   “independent examiner” was to “provide copies of those emails to both counsel.” [Doc. 33].

   When Forensic Pursuit contacted counsel for Defendants concerning these instructions, she

   reached out to opposing counsel to discuss Ms. Dickey’s concern. To address this concern,

   Defendants agreed to have Forensic Pursuit cull out any emails to or from Mr. Andalib’s legal

   counsel’s email address from those otherwise indicating that they had been forwarded from a

   JBS account. Ex. Q. Such emails would not be provided to Defendants until after Mr. Andalib’s

   attorney had an opportunity to review what would otherwise be pulled and determine whether

   she believed any redactions would be necessary before those emails were provided to us. If so,

   she would need to redact any privileged information from the emails and then provide both the

   emails and a privilege log. This search was completed by Forensic Pursuit on April 26, 2019.


                                                     8
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 9 of 16




   Ex. R.       Forensic Pursuit’s search uncovered approximately 330 emails Mr. Andalib had

   improperly forwarded from his JBS account that were immediately provided to Defendants, as

   they contained no indication they had been sent to or from his legal counsel, and an additional 25

   emails which contained some reference to Mr. Andalib’s legal counsel’s email address and, thus,

   were not provided to Defendants at that time. Ex. S. Despite repeated requests by Defendants

   for production of these final 25 emails, they were not provided, nor was any explanation given

   regarding the failure to produced them, until after the hearing on July 10, 2019, in which the

   Court ordered that they be produced before 5:00 p.m. on July 12, 2019. [Doc. 47]. Some of the

   other materials that were ordered to be produced before 5:00 p.m. on July 12, 2019, though not

   all, were provided at 11:51 p.m. last Friday. Ex. T. Certain materials are still outstanding. Id.


            III.       Several different provisions of Fed. R. Civ. P. 37 require the Court to award
                       fees under the present circumstances.

            Where, as here, a Motion to Compel is granted, Fed. R. Civ. P. 37(a)(5) states that “the

   court must, after giving an opportunity to be heard, require the party . . . whose conduct

   necessitated the motion, the . . . attorney advising that conduct, or both to pay the movant’s

   reasonable expenses incurred in making the motion, including attorney’s fees.” Similarly, where

   a party “fails to obey an order to provide or permit discovery,” such as occurred with regard to

   the emails pulled from Mr. Andalib’s personal email account here, “the court must order the

   disobedient party, the attorney advising that party, or both to pay the reasonable expenses,

   including attorney’s fees, caused by the failure, unless the failure was substantially justified. . .”

   Fed. R. Civ. P. 37(b)(2). Fed. R. Civ. P. 37(d) also requires an award of attorneys’ fees under the

   present circumstances.         Specifically, where “a party, after being properly served with


                                                      9
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 10 of 16




   interrogatories under Rule 33 or a request for inspection under Rule 34, fails to serve its answers,

   objections, or written responses . . . the court must require the party failing to act, the attorney

   advising that party, or both to pay the reasonable expenses, including attorneys’ fees, cause by

   the failure, unless the failure was substantially justified. . .” Fed. R. Civ. P. 37(a)(4) specifically

   states that “an evasive or incomplete disclosure, answer, or response must be treated as a failure

   to disclose, answer, or respond” and that, under such circumstances, if the deficiencies are not

   cured, sanctions are appropriate.         Similarly, Magistrate Mix’s Requirements of Practice

   specifically require that the parties “promptly supplement disclosures and discovery responses,”

   a requirement that was completely ignored by Plaintiff and his counsel throughout these

   proceedings. Plaintiff’s counsel has already admitted, and the Court has already found, that the

   discovery failures of Ms. Dickey and Mr. Andalib addressed at the July 10, 2019, hearing on

   Defendants’ Motion to Compel were not justified.2 As the Court has already found, Defendants

   are entitled to recover the fees they incurred due to Plaintiff’s dilatory discovery conduct.

            IV.        Fees should also be awarded pursuant to Fed. R. Civ. P. 26(g).

            Fed. R. Civ. P. 26(g) requires that the “attorney of record in the attorney’s own name”

   sign “every discovery request, response, or objection” and in so doing, the attorney must certify

   “that to the best of the person’s knowledge, information, and belief formed after a reasonable

   inquiry . . . with respect to a discovery request, response, or objection it is consistent with these

   rules . . . [and] not interposed for any improper purpose. . .” “If a certification violates this rule

   without substantial justification, the court . . . must impose an appropriate sanction on the signer,

   the party on whose behalf the signer was acting, or both. The sanction may include an order to


   2
       Despite this acknowledgement, materials ordered to be produced are still outstanding.

                                                     10
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 11 of 16




   pay the reasonable expenses, including attorney’s fees, cause by the violation.” Fed. R. Civ. P.

   26(g)(3).

            Each and every discovery response received by Plaintiff and his counsel to date,

   including the supplement that was provided the evening of Friday, July 12, 2019 in response to

   the Court’s Order on Defendants’ Motion to Compel, is replete with improper objections that fail

   to comply with the Federal Rules of Civil Procedure. See, e.g., Ex. U. “Boilerplate objections

   are improper. The responding party has the obligation to explain and support its objections.”

   Kissing Camels Surgery Center, LLC, v. Centura Health Corp., No. 12-cv-03012-WJM-NYW,

   2016 WL 277721, *2 (D. Colo. Jan. 22, 2016) (internal citations omitted). Under the plain

   language of the Rules, at a minimum, “an objection must state whether any responsive materials

   are being withheld on the basis of the objection.” See, e.g., Fed. R. Civ. P. 34(b)(2)(B). Indeed,

   Fed. R. Civ. P. 26(g) specifically prohibits the “abusive practice of objecting to discovery

   requests reflexively – but not reflectively – and without a factual basis” Bottoms v. Liberty Life

   Assur. Co. of Boston, No. 11-cv-01606-PAB-CBS, 2011 WL 6181423, *7 (D. Colo. Dec. 13,

   2011) (internal citations and quotations omitted). Despite this, and despite Defendants’ repeated

   conferral attempts regarding these deficiencies, Plaintiff and his counsel have not even attempted

   to address this problem.

            V.         Defendants are entitled to recover the actual attorneys’ fees they incurred
                       due to Plaintiff’s theft of JBS property and misrepresentations concerning
                       that theft.

            Part and parcel of Plaintiff’s discovery abuses was his explicit misrepresentations,

   through his counsel, to the Court regarding the production of the emails Mr. Andalib improperly

   forwarded to himself during his employment at JBS. The relevance of those emails to the merits


                                                    11
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 12 of 16




   of the claims and defenses in this case are not at issue in this Motion.               Rather, his

   misrepresentation regarding his discovery conduct and willful disregard of the Court’s April 3,

   2019, order are. The Court has already held that in the event that “the results” of the independent

   forensic review of Mr. Andalib’s personal email account resulted in discovery of “emails that the

   Plaintiff forwarded to himself from his work email and has not previously disclosed,” “the Court

   would entertain an argument that the cost of the forensic examinant should be shifted to the

   Plaintiff because of his deception.” 04.03.19 Hr. Tr. 25:5-12. That is exactly what occurred

   here.

            Plaintiff, through his counsel, represented to the Court that the four email chains

   produced by him prior to the April 3, 2019, hearing, represented “every single email, every

   single communication, or other document in his possession, that either was forwarded from his

   JBS email account, is a communication with a current or former JBS employee, or in any way

   relates to JBS, either from during the time of his employment, and even following his

   employment.”        04.03.19 Hr. Tr.   12:8-12.   This statement was proven unequivocally and

   insurmountably false by the results of the forensic analysis, which pulled over three hundred

   emails from Mr. Andalib’s email account that had been forwarded from his JBS account but

   never produced. Ex. S. This was after Mr. Andalib had deleted some of those emails.

            The Court has inherent authority to award fees and costs and, under these circumstances

   it should do so. See, e.g., Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017)

   (“Federal courts possess certain inherent powers, not conferred by rule or statute, to manage their

   own affairs so as to achieve the orderly and expeditious disposition of cases. That authority

   includes the ability to fashion an appropriate sanction for conduct which abuses the judicial


                                                     12
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 13 of 16




   process.”).3 Defendants incurred $1,400.00 in costs, see Ex. V, and $ 6.780.00 in attorneys’ fees

   directly attributable to the forensic search of Mr. Andalib’s email account, all of which should be

   paid by Plaintiff.

            VI.        The fees requested by Defendants are more than reasonable.

            When fees are awarded, as they have been here, the Court must “determine the

   reasonableness of a fee request” by “calculating the so-called ‘lodestar amount’ of a fee” which

   presumptively reflects a “reasonable fee.” See, e.g. Bunting v. Preferred Homecare, No. 12-cv-

   03327-RM-KMT, 2014 WL 1237662, * 1 (D. Colo. Mar. 24, 2016) (quoting Robinson v. City of

   Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998)). The fees actually incurred by Defendants as a

   result of Plaintiff’s dilatory discovery conduct are significantly lower than what is reasonable

   under the applicable law. See, e.g., White v. Chafin, No. 13-cv-01761-CMA-MJW, 2016 WL

   9735066 (D. Colo. Sept. 23, 2016) (explaining when calculating “the ‘lodestar’” the “reasonable

   hourly rate” part of that calculation is determined by consideration of “what lawyers of

   comparable skill and experience practicing in the area in which the litigation occurs would

   charge for their time”). Due to the nature of the case at issue and the client relationship, the rates

   Defendants’ counsel billed, $300 per hour, are well below rates found to be reasonable in a

   number of other cases, particularly when the experience and locality of the attorneys who billed

   on this matter are taken into account. See, e.g., Arend v. Paez, No. 12-cv-01270-DDD-SKC,

   2019 WL 2726231 (D. Colo. July 1, 2019) (summarizing recent decisions finding rates between

   $300 and $500 to be reasonable in employment law and civil rights cases “in the Denver area”);


   3
     An award of fees and costs is also appropriate under Fed. R. Civ. P. 37(b)(2) due to Plaintiff’s
   failure to obey the Court’s order with regard to the discovery of the materials within Mr.
   Andalib’s personal email account.

                                                    13
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 14 of 16




   Exhibit W (outlining the qualifications of Defendants’ counsel and paralegal that billed on this

   case).

            Defendants’ counsel carefully scrutinized each of their billing entries and ensured that

   only amounts reasonably expended were included in its request. Ex. X. Indeed, all amounts

   sought were billed to, and paid by Defendants. Id.; see Case v. Unified Sch. Dist. No. 233,

   Johnson Cnty., Kan., 158 F.3d 1243, 1250 (10th Cir. 1998) (“Hours that an attorney would not

   properly bill to his or her client cannot reasonably be billed to the adverse party, making certain

   time presumptively unreasonable.”). All that Defendants are seeking, and all that they are

   entitled to, is recovery of those fees incurred as a result of Plaintiff’s dilatory discovery conduct,

   as required under the Federal Rules.

                       VII.   Conclusion.

            Defendants respectfully request that an award be entered by the Court ordering Plaintiff

   and/or his counsel to pay the following:

            A. $11,385.00 in attorneys’ fees caused by Plaintiff’s failure to properly, and timely,

   engage in discovery;

            B. $ 13,170.00 in attorneys’ fees incurred in making Defendants’ Motion to Compel,

   which was granted on July 10, 2019;

            C. $6,780.00 in attorneys’ fees incurred as a result of Plaintiff’s theft of Company

   property and the resulting need to conduct a forensic examination of his personal email account

   and deception regarding the same; and




                                                    14
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 15 of 16




            D. $ 1,400.00 in costs directly attributable to the forensic review of Mr. Andalib’s

   personal email account in light of Plaintiff’s deception regarding his production of the electronic

   property Mr. Andalib wrongfully took from JBS during discovery.

            DATED this 17th day of July, 2019.

                                                    Respectfully submitted,

                                                    s/ Beth Ann Lennon
                                                    Heather J. Vickles
                                                    Beth Ann Lennon
                                                    SHERMAN & HOWARD L.L.C.
                                                    633 17th Street, Suite 3000
                                                    Denver, CO 80202
                                                    Telephone: 303-297-2900
                                                    Fax: 303-298-0940
                                                    Email: hvickles@shermanhoward.com
                                                            blennon@shermanhoward.com

                                                    Attorneys for Defendants




                                                   15
   Active/50399738.1
Case 1:18-cv-02118-MSK-KLM Document 49 Filed 07/17/19 USDC Colorado Page 16 of 16




                                     CERTIFICATE OF SERVICE

           I hereby certify that on this 5th day of July, 2019, I electronically filed the foregoing
   MOTION FOR ATTORNEYS’ FEES PURSUANT TO THE COURT’S APRIL 3, 2019,
   AND JULY 10, 2019, ORDERS with the Clerk of the Court using the CM/ECF system which
   will send notification of such filing to the following e-mail addresses:

                       Eudoxie (Dunia) Dickey
                       Civil Rights & Employment Law Advocates, LLC
                       2300 Walnut Street, #123
                       Denver, CO 80203
                       Email: CivilRightsAdvocatesLLC@gmail.com



                                                    s/ Laura J. Kostyk
                                                    Laura J. Kostyk, Legal Secretary




                                                   16
   Active/50399738.1
